The opinion of the court was delivered by
Dorsey,.. J.
The chancellor’s decree in this cause Is .erroneous, and must be reversed, as we are of opinion that the complainant is entitled to one moiety of the negroes born of Lucy and Mitty, after the execution of the comínission, and before the passing of the decree in the suit *146brought by the complainant, and his wife, against the present defendant, in the court of chancery, and which is referred to, and made part of, the bill filed in this cause. And we are further of opifiiph, that the complainant is entitled to recover the value of the labour of the negroes assigned tb him; by the said decree, from the date of the auditor’s statements, to wit, the 19th December 1813, to the period when the said last mentioned negroés were tielivered to the complainant!
DECREE reversed;